            Case 2:17-cv-00111-JCM-VCF Document 233 Filed 10/26/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      WILL SITTON,
4
                            Plaintiff,
5                                                             Case No.: 2:17-cv-00111-JCM-VCF
      vs.
6                                                             ORDER
7
      LVMPD, et al.,
8                            Defendant.
9            Before the Court are Defendants’ Joint Motion to Extend Discovery (ECF NO. 227) and Plaintiff’s
10   Motion for Qualified Protective Order or, Alternatively, to Modify Non-Party Subpoena Duces Tecum
11   (ECF No. 232).
12           Accordingly, IT IS HEREBY ORDERED that a telephonic hearing is scheduled for 2:00 PM,
13   December 3, 2020, in Courtroom 3D, on the Defendants’ Joint Motion to Extend Discovery (ECF No.
14   227) and Plaintiff’s Motion for Qualified Protective Order or, Alternatively, to Modify Non-Party
15   Subpoena Duces Tecum (ECF No. 232).
16           Plaintiff is ordered to appear telephonically.
17           The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
18   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
19   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
20   proceedings is prohibited.
21           DATED this 26th day of October, 2020.
22                                                                 _________________________
                                                                   CAM FERENBACH
23                                                                 UNITED STATES MAGISTRATE JUDGE

24

25
